Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 02/01/22. Claims 1-20 are currently pending in the application, with claims 6-7, 9, and 12-14 having being cancelled.  Accordingly, claims 1-5, 8, 10-11, and 15-20 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The examiner further acknowledges receipt of the Affidavit submitted by Dr. Alexander Muller which is entered into record herein.  

Applicants’ traversal of the Obviousness Double Patenting (ODP) and provisional ODP rejections of claims 1-3 and 10-11 over claims 1-5 and 7-9 of U.S. Patent 10,525,035; of claims 1-5, 8, and 10-11 over claims 1-9 and 11-13 of co-pending application 16/739,873; and of claims 1-2 and 10-12 over claims 1-3, 5-12, and 14 of co-pending application 16/697,611 is acknowledged, but since applicant did not put forth any arguments against these rejections, the ODPs are maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Given that applicant has amended the claims to now delete the lack of antecedent basis in the claims, the 112(b) rejection over claims 1-5, 8, and 10-11 is now moot.  Consequently, the 112(b) rejection over claims 1-5, 8, and 10-11 is hereby withdrawn.

Applicant’s arguments with respect to the 103(a) rejection of claims 1-5, 8, and 10-11 over Mautino in view of Soriano, Taylor, Metz, and Zeitz have been fully considered.  Applicant argues that the cited art fails to teach or make obvious that IDO inhibitors can be used to treat ocular disease as involvement of IDO1 in ocular disease is not taught by the cited art.  Additionally, Applicant argues that it is impermissible hindsight used by the Examiner and that at the time of the invention, IDO1 was known to have an immunosuppressive effect.  However, no combination of the cited documents provides any evidence that the immunosuppressive effect of IDO1 is relevant to treatment of retinal pathology.  Moreover, Applicant cites the declaration by Dr. Alexander Muller demonstrating that Rag1 knockout mice that lacks T-cells show a comparable reduction in retinal pathology associated with IDO1 loss as do mice with a normal immune system (see Declaration, Fig. S1).  Thus, applicant argues that activation of T-cells is irrelevant to reduction of retinal pathology by IDO1 inhibitors.  Consequently, applicant argues that because IDO1 inhibitors do not treat ocular disease characterized by abnormal vascularization through the ability of IDO1 inhibitors to block immunosuppression of T-cells, Mautino in view of Soriano, Taylor, Metz and Zeitz fail to render obvious the pending clams.  Such arguments have been found persuasive.  Because the declaration and/or Affidavit by Dr. Alexander Muller demonstrate that retinopathy characterized by neovascularization is independent of immune cell activity and is reduced by IDO inhibition, the examiner contends that Mautino in view of Soriano, Taylor, Metz, and Zeitz do not render obvious claims directed to diseases characterized by abnormal vascularization.  

For the foregoing reasons, the 112 (b) and 103 (a) rejections are hereby withdrawn. However, the ODP rejections remain proper.   In view of applicant’s amendment, the following 112(b) and modified ODP Final rejections are being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 8, 10-11, and 15-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-12, and 14-15, and 17-18  of co-pending Application No. 16/697,611 (hereinafter Muller US Patent Application No. ‘611).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method for treating an ocular disease comprising inhibiting, reducing, or ablating the expression of IDO1.  The claimed invention and co-pending application Muller ‘611 are rendered obvious over another as the claimed invention teaches a subgenus of ocular diseases comprising administering a subset of small organic molecule inhibitors whereas Muller ‘611 teaches a subgenus of a method of treating ocular disease characterized by abnormal vascularization and further comprising administering a broad genus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity.  The examiner contends that the ocular diseases of ‘611 overlaps in scope with the instant invention while the instant invention’s agents are encompassed by the broad genus of agents recited in Muller ‘611.  While Muller ‘611 is silent on the residence time of the compound and/or instant composition, the examiner maintains that because Muller ‘611 teaches various dosage forms in dependent claim 10, it is within the purview of the skilled artisan to formulate such formulation in any dosage form if the desire is to obtain the desired effect in the eyes without systemic toxicity.  Additionally, because Muller ‘611 teaches the term “comprising” addition of a VEGF inhibitor is obvious and within the purview of the skilled artisan since said addition would lead to an enhanced effect on inhibition of vascularization. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/697,611.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-4, 8, 10-11, and 15-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 9, 11-16, and 18-21 of co-pending Application No. 16/739,873 (hereinafter Muller US Patent Application No. ‘873).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method for treating an ocular disease comprising inter alia inhibiting, reducing, or ablating the expression of IDO1.  The claimed invention and co-pending application Muller ‘873 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating ocular disease characterized by abnormal vascularization and further comprising administering a broad genus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity whereas Muller ‘873 teaches similar method of treating ocular diseases characterized by abnormal vascularization comprising administering a subgenus of compositions that comprises a first composition comprising an agent that reduces, inhibits, and ablates IDO1 expression and/or activity and a composition that inhibits, reduces, or ablates the activity of VEGF-A.  While the co-pending invention is silent on the additional step of administering VEGF-A inhibitor in said method, the examiner maintains that adding VEGF-A inhibitor is not precluded from the instant method since such method recites the term “comprising” which does not exclude addition of other agents to the method.  Moreover, the examiner contends that it is within the purview of the skilled artisan to further add an anti-neovascularizing agent such as VEGF-A inhibitor if the desire is to enhance inhibition of vascularization in the eye and given that VEGF is known as the hallmark inducer of vascularization.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/739,873.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 10-11, 15, and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 10,525,035 (hereinafter Muller US Patent No. ‘035).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method for treating an ocular disease characterized by abnormal vascularization comprising inhibiting, reducing, or ablating the expression of IDO1.  The claimed invention and U.S. Patent Muller ‘035 are rendered obvious over another as the claimed invention teaches a method of treating ocular disease characterized by abnormal vascularization and further comprising administering a broad genus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity along with a VEGF inhibitor whereas Muller ‘035 teaches the same method of treating  ocular diseases comprising administering a subset of small organic molecule inhibitors.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 10,525,035.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 recites the limitation "administered to the eye” in claim 17, line 2.  Specifically, the claim contains no earlier recitation or limitation of said terms and is thus unclear as to what element the limitation was making reference. As a result, there is insufficient antecedent basis for this limitation in the claim.

Objections

Claim 5 is objected to because of the following informalities:  Claim 5 is dependent upon rejected claims.  Applicant is required to incorporate all of the limitations of claim 1 into claim 5.    Appropriate correction is required.


Conclusion
No claims are allowed.
The examiner further reminds applicant that dependent claims 4 through 14 recites that the composition is a single small organic molecule.  However, a composition cannot be a single entity but rather can “comprise” a small organic molecule, antibody or nucleic acid.  Consequently, proper amendment needs to take place before said claims are allowable.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/30/2022